Citation Nr: 0522576	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals to the right 
leg and foot, muscle group XI, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected scars of the left leg and thigh.

3.  Entitlement to service connection for peripheral vascular 
disease, claimed as secondary to service-connected shell 
fragment wounds.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from December 1965 to 
October 1967.  He served in Vietnam and was awarded the 
Combat Infantryman Badge and the Purple Heart Medal.  In a 
June 1969 rating decision, service connection was granted for 
shell fragment wounds.

In June 2003, the veteran filed increased rating claims for 
his service-connected right leg and foot shell fragment wound 
residuals and scars of the left leg and thigh.  He also 
sought service connection for peripheral vascular disease, 
which he contended was the result of his service connected 
shell fragment wound residuals.  The July 2003 rating 
decision denied the claim, and he appealed.

The issues of entitlement to a compensable disability rating 
for service-connected scars of the left leg and thigh and 
service connection for peripheral vascular disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will contact the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran's right leg and foot shell fragment wound 
residuals are manifested by complaints of pain, weakness, and 
fatigability, particularly on extended use; bone damage, 
significant muscle loss or atrophy, and/or functional loss 
have not been demonstrated on objective examination.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
leg and foot shell fragment wound residuals so as to render 
impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected right leg and foot shell fragment 
wound residuals have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

2.  Application of the extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals to the right 
leg and foot, muscle group XI, currently evaluated as 20 
percent disabling.

The veteran is seeking an increased rating for his right leg 
and foot shell fragment wound residuals, which are currently 
evaluated as 20 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2003, which was specifically intended to address the 
requirements of the VCAA.  The June 2003 letter from the RO 
specifically notified the veteran that to support an 
increased rating claim for his shell fragment wound 
residuals, "the evidence must show the disability of [the] 
leg and foot . . . has increased in severity.  This can be 
shown by medical evidence or other evidence showing you have 
persistent or recurrent symptoms of disability."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the June 
2003 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to obtain "such things as medical 
records, employment records, or records from other Federal 
agencies."  He was further advised that "we will assist you 
by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2003 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency that has them . . . 
[i]t's still your responsibility to support your claim with 
appropriate evidence."  More specifically, the veteran was 
instructed to provide the "name of the person, agency 
(including VA Medical Centers), or company who has any 
relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which you were treated, in the case of 
medical records" (emphasis in original).  The veteran was 
further advised to "[c]omplete, sign and return the enclosed 
VA Form 21-4142, 'Authorization for Release of Information' 
for any non VA Medical Center [records] . . . [u]se a 
separate form for each doctor or hospital where you were 
treated."   With regard to VA treatment, the veteran was 
told to "provide approximate date (Month and Year) of 
treatment and location of treatment on the enclosed VA Form 
21-4138."  Alternatively, the veteran was given the option 
to "get these records yourself and send them to us."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2003 letter instructed the veteran to "[t]ell us 
about any additional information or evidence that you want us 
to try to get for you."  The Board believes that this 
request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

The veteran's claim was adjudicated by the RO in July 2003, 
prior to the expiration of the one-year period following the 
June 2003 notification of the veteran of the evidence 
necessary to substantiate his claim.  However, this does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, the report of a July 2003 VA 
examination, and various argument submitted by the veteran 
and his representative.  The veteran and his representative 
have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].  

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id.

Specific schedular criteria

Diagnostic Code 5311 deals with Muscle Group XI function and 
provides the following levels of disability:

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2004).

Words such as "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2004).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.



Factual Background

Service medical records indicate that the veteran suffered 
multiple fragment wounds to the right lower extremity as a 
result of a hand grenade blast.  While service records are 
extremely sparse regarding the initial severity of the wound, 
they do note some limitation of right lower extremity motion 
following the injury.  The veteran's separation examination 
also noted leg cramps associated the shell fragment wound.

The veteran was granted service connection for shell fragment 
wounds to the right leg and foot, muscle group XI, in a June 
1969 rating decision.  A 20 percent disability rating was 
assigned.  At that time, the veteran's shell fragment wounds 
were manifested by weakness of the right leg with 
paresthesia.  Range of motion in the hips, knees, and ankles 
was normal, as were pedal, femoral, and popiteal pulses.

The only medical evidence of record following the June 1969 
rating decision is the report of a July 2003 VA examination, 
which was conducted in connection with the present appeal.  
See 38 C.F.R. § 3.159 (2004).  During the examination, the 
veteran complained of a burning pain beginning in the carpal 
bones of the foot, with weakness, instability, easy fatigue 
and lack of endurance in the right foot with stiffness and 
swelling in the ankle.  He noted that the pain radiates from 
his foot to his right hip and occurs chiefly after driving 
for periods of eight hours or more 
(the veteran is a short-haul truck driver who has worked in 
that field for over 30 years).   The veteran reported that 
using a block under the pedals of his truck reduced the pain.  
He further reported that the pain will often last over two 
hours after he stops driving.  

The veteran also indicated that he received no treatment or 
medication for this condition and noted that he did not have 
to take time off from work during the past year as a result 
of his right lower extremity symptomatology.  

Physical examination revealed no deformity, angulation, false 
motion, shortening, or intra-articular involvement.  No 
tenderness, drainage, edema, redness, or heat was objectively 
identified.  Malunion, non-union, ankylosis, and loose motion 
of the right ankle joint was not demonstrated.  The veteran's 
right thigh and calf measured 43.3 and 36.6 centimeters, 
respectively, while the left thigh and calf measured 44 and 
37.5 centimeters, respectively.  Ankle dorsiflexion was to 20 
degrees on the right and 25 degrees on the left.  Plantar 
flexion was to 42 degrees for the right ankle and 45 degrees 
for the left.  Range of motion measurements did not change 
with repetitive motion during the examination and 
measurements regarding the right foot were unchanged 
regardless of the amount of resistance applied.  The examiner 
did notice some weakness throughout the range of motion for 
the right foot.  No current or prior infection was noted and 
the veteran walked without the aide of an assistive device.  

X-rays of the right foot were negative for significant 
abnormality, fracture, or bone destruction, but did reveal 
the presence of retained foreign bodies and mild degenerative 
arthritis of the talonavicular joint.

Analysis

The veteran is seeking an increased rating for his right leg 
and foot shell fragment wound residuals, which are currently 
evaluated as 20 percent disabling.  He essentially contends 
that the symptomatology associated with this condition, 
particularly its effect on his employment, warrants a higher 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's right leg muscle injury is currently rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311 [Injuries to 
Muscle Group XI] (2004).  It does not appear that the medical 
evidence at the time of the veteran's injury specifically 
identified the muscle group involved.  However, the veteran's 
primary complaints center around pain and weakness in the 
right foot and ankle.  These muscles are included in muscle 
group XI.  The fact that the veteran has retained shrapnel 
fragments in this area is undisputed.  Diagnostic Code 5311 
is deemed by the Board to be the most appropriate primarily 
because it pertains to muscle injuries of the area identified 
in the veteran's case and is rated with reference to retained 
shrapnel fragments, which are the primary symptom of the 
veteran's residuals of the in-service muscle injury.  See 38 
C.F.R. § 4.56 (2004).  There is no evidence that any other 
muscle group is involved.  Neither the veteran nor his 
representative have suggested that another diagnostic code be 
used.

Schedular rating

The residuals of the shrapnel injury to right leg muscle 
group XI are currently evaluated as 20 percent disabling, 
that is to say reflective of a moderately severe muscle 
disability.  Assignment of 30 percent disability rating under 
the rating criteria requires the finding of a severe muscle 
injury.  

As discussed in the law and regulations section above, the 
criteria for a severe disability includes a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  
See 38 C.F.R. § 4.56 (2004).  

In the instant case, the medical records (in-service and 
currently) do not reveal a through and through injury, bone 
damage, or a comminuted fracture.  These records also make no 
reference to extensive debridement, sloughing of soft parts, 
intermuscular binding and scarring, or any history of 
infection.  The record also is negative for the presence of 
ragged, depressed, or adherent scars on the right lower 
extremity.

Atrophy or loss of muscle substance in the right lower 
extremity has also not been demonstrated.  The July 2003 VA 
examination did not identify any muscle loss, and the 
circumference of both the left and right lower extremities 
were within one centimeter of each other.  Moreover, although 
some weakness was reported with right ankle motion, the range 
of motion measurements were nearly full in the right ankle, 
and remained unchanged after repeated movement and regardless 
of the resistance applied.  Evidence demonstrating that the 
veteran does not use any assistive devices, has not sought 
treatment for the condition in decades, and has not missed 
any work over the past year due to this condition are all 
strongly indicative only minor, at worst, muscle loss.

The July 2003 VA examination was also negative for abnormal 
swelling or hardening of right lower extremity muscles on 
contraction.  It further failed to reveal coordinated 
movements compared with the corresponding muscles of the 
uninjured side, or soft flabby muscles in the wound area.

Although X-rays of the right foot revealed the presence of 
retained foreign bodies and mild degenerative arthritis of 
the talonavicular joint, they were negative for significant 
abnormality, fracture, or bone destruction.

In short, the medical evidence of record does not reveal 
shell fragment wound residuals which can be characterized as 
"severe."  Although the veteran has repeatedly complained 
of pain and weakness in the right ankle after prolonged 
(8 hours) driving, this has not resulted in lost time from 
work or extensive medical treatment.  On examination, the 
veteran exhibited nearly a full range of motion in the right 
ankle, even on repeated movement, and regardless of the 
amount of resistance applied.  The absence of objective 
findings of muscle loss, atrophy, or bone damage in the July 
2003 VA examination is of particular significance.  

While the Board has no doubt that the veteran's shell 
fragment wound residuals  cause him pain and discomfort, such 
is contemplated by the currently-assigned 20 percent rating, 
which is indicative of moderately severe disability.  The 
objective medical evidence simply does not reveal 
symptomatology congruent with "severe" muscle injury.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's shell fragment wound 
residuals based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca.  The Board specifically observes the veteran's 
complaints of pain and flare-ups after driving long distances 
on the job, as well as his report of fatigability in the 
right ankle.

The objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  While the 
July 2003 examination did note weakness throughout the range 
of motion together with pain on the extremes of motion, the 
veteran was still able to achieve near full motion in the 
right ankle joint, even on repetitive motion, during the 
examination.  Range of motion measurements were unchanged 
even with increased resistance.  The veteran's own report 
that he has not missed work in the past year due to his shell 
fragment wounds, coupled with the fact that he is on no 
medication for this condition, uses no assistive devices 
(such as a brace or cane), and has not sought treatment for 
this condition for decades further indicates that significant 
functional loss is not present.  

In short, although the veteran's right lower extremity may 
become painful and fatigued after an eight-hour workday, it 
appears that the veteran is still able to work full-time.  
The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The current 20 percent rating 
adequately compensates the veteran for any functional 
impairment attributable to his shell fragment wound 
residuals, which as discussed above, includes episodes of 
pain and weakness.   See 38 C.F.R. § 4.1, 4.10 (2004).

Extraschedular evaluation

In the April 2004 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor his representative has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  The record does 
not show that the veteran has required frequent 
hospitalizations for his shell fragment wounds.  It does not 
appear from the record that he has been hospitalized for this 
condition since service.  Indeed, it does not appear that the 
veteran has sought treatment for his shell fragment wound 
residuals since service.  

It also does not appear that the veteran's shell fragment 
wounds have resulted in marked interference with employment.  
Although the veteran has reported that he experiences pain 
and weakness after driving for extended periods as part of 
his job as a truck driver, he reported that such pain has not 
resulted in his missing work for the past year.  The loss of 
function caused by the service-connected disability is 
already contemplated by the currently assigned 20 percent 
rating.  See 38 C.F.R. §§ 3.321(b), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected shell fragment wound 
residuals present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  Accordingly, referral of this issue to appropriate 
VA officials for consideration of an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases set forth above, the 
Board concludes that an increased disability rating is not 
warranted for the veteran's service-connected shell fragment 
wound residuals of the right lower extremity.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected shell fragment wound residuals to the right leg and 
foot, muscle group XI, is denied.


REMAND

2.  Entitlement to a compensable disability rating for 
service-connected scars of the left leg and thigh.

3.  Entitlement to service connection for peripheral vascular 
disease.

The veteran is also seeking a compensable rating for his 
service-connected scars of the left leg and thigh together 
with service connection for peripheral vascular disease.  The 
Board believes that additional development of these claims is 
necessary before they can be decided in an informed manner.



Reasons for remand

Medical examination - left leg and thigh scars

The veteran's increased rating claim for service-connected 
scars of the left leg and thigh was denied by the RO in July 
2003 because according to the RO the VA examination did not 
find functional impairment of the left leg and because 
"[s]carring was not tender or adherent."  Upon review of 
the July 2003 VA examination report, however, the Board 
cannot identify any findings related to left leg and thigh 
scars.  Indeed, it appears that the examination failed to 
mention left leg scarring at all, and no other examination 
was provided to assess the current severity of the veteran's 
left leg and thigh scars.  Remand of the claim is necessary 
so that an examination regarding the veteran's left leg and 
thigh scars can be conducted.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Medical nexus opinion - peripheral vascular disease.

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of in-
service injury, or a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Wallin v. West, 11 
Vet. App. 509, 512 (1998).
In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection but no 
competent medical evidence addressing the third requirement 
VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include a diagnosis of peripheral vascular disease.  Thus, 
the first Hickson/Wallin element has been satisfied.  Element 
(2) has also been met, as the veteran sustained an injury of 
his right lower extremity and is service connected for 
residuals of a shell fragment wound to the right lower 
extremity.  There is no medical opinion of record, however, 
regarding a potential causal relationship between the 
veteran's peripheral vascular disease and his military 
service or a service connected disability.
Accordingly, the Board finds that a nexus opinion is 
necessary to properly decide the claims.  

This case is REMANDED to the Veterans Benefits Administration 
(VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to determine 
the current nature and severity of the 
veteran's service-connected left leg and 
thigh scars and to determine the exact 
nature and etiology of his peripheral 
vascular disease.  The veteran's VA 
claims folder must be made available to 
and be reviewed by the examiner.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected scars, to include any 
functional limitations.  The examiner 
should express an opinion as to whether 
the veteran's current peripheral vascular 
disease is a related to any incident of 
service, or to a service connected 
disability, in particular the shell 
fragment wound of the right lower 
extremity.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of an increased rating for 
scars of the left leg and thigh and 
service connection for peripheral 
vascular disease.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


